     Case 2:14-cv-02234-KJM-DMC Document 498 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-KJM-DMC

12                       Plaintiffs,

13           v.                                          ORDER

14    WALMART, INC., et al.,

15                       Defendants.

16

17    AND RELATED ACTIONS

18

19                  Plaintiffs, who are proceeding without counsel, bring this civil action. On July 14,

20   2020, the Court granted plaintiffs’ counsel’s motion to withdraw in this and related actions. See

21   ECF No. 486. That order provided that counsel’s withdrawal would be effective on September

22   18, 2020. See id. As that date has now passed, counsel’s withdrawal is now effective and has

23   been effective since September 18, 2020. Plaintiffs are now and have been since September 18,

24   2020, proceeding without counsel.

25                  A plaintiff to this action is a corporate entity, Stiles 4 U, Inc. As a corporate entity

26   may not appear without counsel, plaintiffs shall show cause in writing why Stile 4 U, Inc., should

27   not be dismissed from this action.

28   ///
                                                        1
     Case 2:14-cv-02234-KJM-DMC Document 498 Filed 09/23/20 Page 2 of 2

 1                  Finally, the Court addresses improper pro se filings. On August 18, 2020 – while

 2   plaintiff was represented by counsel – plaintiff filed a document pro se entitled “Joint Status

 3   Report; Motion to Change Venue; Motion to Compel Witness Answers; Motion to Compel all

 4   Work Product.” See ECF No. 493. On September 13, 2020 – while plaintiff was represented by

 5   counsel – she filed a document pro se entitled :Motion’s [sic] to Recuse; Change of Venue;

 6   Remove Stay’s [sic]; Obstruction of Justice; Obstruction of Witness’s [sic]; Destruction of

 7   Evidence.” See ECF No. 497. Both filings are improper and will be stricken for two reasons.

 8   First, they are both filed pro se by a litigant who was at the time represented by counsel. Second,

 9   they are both deficient to the extent they seek relief by way of motions which are not properly

10   noticed under the Local Rules.

11                  Accordingly, IT IS HEREBY ORDERED that:

12                  1.      Plaintiffs are and have been since September 18, 2020, proceeding pro se;

13                  2.      Plaintiffs shall show cause in writing within 30 days of the date of this

14   order why unrepresented corporate plaintiff Stiles 4 U, Inc., should not be dismissed; and

15                  3.      Plaintiffs’ improper and deficient pro se filings, ECF Nos. 493 and 497, are

16   stricken.

17

18   Dated: September 23, 2020
                                                           ____________________________________
19                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
